DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/31/2021 has been entered.
Response to Arguments
Applicant’s arguments with respect to claims 1 and all claims depend thereon have been considered but are moot because even though the arguments may apply to some if not all of the references being used in the current rejection, they are being used in a generally different manner than in the previous office action.  Amendments necessitated use of new rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 5 and 7 – 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
In claim 1/II.14-15, the recitation of “the actuating knob moves separately from each of the first and second couplings” makes the claim unclear and vague, as for not specifying how the knob is intended to move separately from the couplings, when the knob is intended to move the couplings, clarification is requested. For the sake of examination, the knob is interpreted as being not fixedly attached to and movable relative to the couplings.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102/103 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1 – 5 and 7 – 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hossainy et al. (US Pub. 2015/0081000 A1), or alternatively under 35 U.S.C. 103(a) as being unpatentable over Hossainy et al. (US Pub. 2015/0081000 A1).
Claim 1, Hossainy discloses a surgical device [¶19, Figs. 8 - 13], comprising: 
a dilator assembly [defined by at least a portion of 12 alone or in combination with at least a portion of 10, Figs.8] configured to be advanced over a guidewire through a tissue structure toward an interior space to a first position [being capable of being advanced over member 5, defining a wire]; 

a first coupling [defined by at least a portion by 13] disposed at least partially within the handle component [Fig.11], the first coupling being configured to operatively couple to a proximal end of the dilator assembly [being coupled to a proximal end of 12] and to move to cause the dilator assembly to advance distally from the first position toward a second position within the interior space [¶294 - ¶295 and Fig.11, wherein member 13 moves along 22b to move member 12]; 
a second coupling [defined by at least a portion by 14] disposed at least partially within the handle component [Fig.11], the second coupling being configured to engage the guidewire [Fig.11, member 14 engages member 5] and to move to cause the guidewire to move proximally simultaneously with distal advancement of the dilator assembly toward the second position [¶294 - ¶295 and Fig.11, wherein member 14 moves along 22a to move member 5]; and 
an actuator [23] operatively associated with the handle and comprising an actuating knob [a body of 23 defines a knob] configured to be actuated to cause the first and second couplings to move [¶289], wherein the actuating knob moves separately from each of the first and second couplings when actuated [¶289, wherein knob 23 moves relative to couplings 13 and 14].  
Claims 2 – 5 and 7 – 15, Hossainy discloses the limitations of claim 1, and further, Hossainy discloses (claim 2) wherein the actuator comprises first and second engaging components [defined by at least portions of 22a and 22b], the actuating knob configured to cause the first and second engaging components to move [¶289, wherein movement, i.e. rotation of knob 23, moves, i.e. rotates at least portions of 22a and 22b]; (claim 3) wherein the first engaging component is configured to be operatively coupled to the first coupling via a first threaded connection [¶295, wherein at least a threaded portion of 22b is coupled to at least a (claim 4) wherein the second engaging component is configured to be operatively coupled to the second coupling via a second threaded connection [¶295, wherein at least a threaded portion of 22a is coupled to at least a threaded portion of 14]; (claim 5) wherein a distal tip of the dilator assembly has a cutting thread [¶40, wherein the distal tip of the dilator assembly has scaffolding 10 formed by threads]; (claim 7) wherein the actuating knob and the first and second engaging components are parts of the same component [Fig.11]; (claim 8) wherein the actuating knob is configured to cause the first and second engaging components to move at the same time [¶293]; (claim 9) wherein the first and second engaging components are configured to engage with the first and second couplings such that movement of the first and second engaging components caused by movement of the actuating knob causes the first and second couplings to move in opposite directions [Fig.11 and ¶289]; (claim 10) wherein when the guidewire moves proximally simultaneously with the distal advancement of the dilator assembly, the guidewire moves proximally at a first rate, and the dilator assembly moves distally at a second rate [¶297-¶298, i.e. equal or different amounts of push and pull]; (claim 11) wherein the first rate is the same as the second rate [¶297, equal amounts of push and pull]; (claim 12) wherein the first rate is different from the second rate [¶297-¶298, different amounts of push and pull]; (claim 15) wherein the first engaging component includes a first thread formed thereon, wherein the second engaging component includes a second thread formed thereon, wherein the first rate is based on a pitch of the first thread, and wherein the second rate is based on a pitch of the second thread [¶294, ¶297 and ¶298, wherein the threaded mechanism of the engaging components control the amounts of the pull and push].
Claim 13, Hossainy discloses the limitations of claim 11, as above, and further Hossainy discloses wherein the first engaging component includes a first thread formed thereon, wherein 
Claim 14, Hossainy discloses the limitations of claim 12, as above, and further Hossainy discloses wherein the first engaging component includes a first thread formed thereon, wherein the second engaging component includes 3Application No. 16/109,424Docket No.: MIVT5231USDIV1/47062-501DO1USReply to Office Action of December 31, 2020a second thread formed thereon, and wherein the first thread has a pitch that is different from a pitch of the second thread [¶294, ¶297 and ¶298, in order to achieve unequal amounts of push and pull, evidenced by Biedermann et al. (US Pat. 6176882 B1) which generally discloses shaft (15) with spindle portions 18’ and 19’ having opposite threads and different thread pitch to achieve unequal amount of push and pull on members 45 and 46, Figs. 9 – 10 and col.4 lines 38-50].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S. HANNA whose telephone number is (571)270-3248.  The examiner can normally be reached on 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAMUEL S HANNA/Primary Examiner, Art Unit 3775